Citation Nr: 1314297	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-39 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a neurologic disease of the lower extremities, to include as secondary to service-connected spina bifida of the sacrum.  

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected spina bifida of the sacrum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from September 1977 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denying the claims currently on appeal.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in said file reveals that they are largely duplicative of the physical evidence in the paper claims file, aside from the addition of VA treatment records through June 2012 and a rating decision granting aid and attendance for the Veteran's spouse.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected spina bifida of the sacrum.  He also contends that he is entitled to service connection for neurological manifestations of the lower extremities arising as secondary to this service-connected disability.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For historical purposes, the Veteran was originally granted service connection for spina bifida of the sacrum in a November 1979 rating decision.  A 10 percent disability evaluation was assigned, effective as of April 11, 1979.  VA most recently received a claim from the Veteran seeking a higher disability evaluation in April 2008.  The Veteran also requested service connection for a bilateral neurological condition of the lower extremities secondary to his spina bifida of the sacrum at this time.  These claims were subsequently denied in an August 2008 rating decision.  The Veteran appealed these denials to the Board in October 2009.

The record reflects that the Veteran was last afforded a VA examination of the spine in May 2009.  The Veteran was diagnosed with spina bifida and lumbar radiculopathy at this time.  In an April 2013 statement from the Veteran's representative, it was noted that the Veteran asserted that the May 2009 VA examination, which was approximately 4 years old, did not accurately portray the current severity of his service-connected disability.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  The Veteran, therefore, should be scheduled for a new VA examination since it has been approximately 4 years since his last examination and since he has specifically alleged a worsening in his service-connected spine disability.  

The claim of entitlement to service connection for neurological manifestations associated with spina bifida of the sacrum must also be remanded for further development.  According to a July 2008 VA neurological examination, the Veteran was suffering from bilateral lumbosacral radiculopathy.  However, the examiner opined that the Veteran's spina bifida condition was not the cause of this radiculopathy because spina bifida did not "usually" produce any lumbar radiculopathy symptoms.  

A May 2009 VA examination report notes chronic back pain that radiated to both legs and down to the toes.  No opinion as to etiology was provided at this time.  A July 2009 VA outpatient treatment record, however, specifically notes that the Veteran had sacal cord deficits related to his spina bifida with meningomyocele.  Another July 2009 VA treatment record notes no evidence of radiculopathy upon examination.  

In light of the conflicting evidence of record, the examiner assigned to examine the Veteran's spine should clarify as to whether there are objective signs of neurological deficits of the lower extremities, and if so, whether it is at least as likely as not that any such deficit is caused by, or permanently aggravated by, the Veteran's service-connected spina bifida of the sacrum.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist(s) to determine the current level of severity of his service-connected spina bifida of the sacrum.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review and the examination report should reflect review of these items.  All indicted tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Finally, the examiner should determine whether there are any objective manifestations of neurological symptoms of the lower extremities.  If so, the examiner should opine as to whether it is at least as likely as not that these manifestations are either caused by, or aggravated by, the Veteran's service-connected spina bifida.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

2.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


